DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 July 2022 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Amendment and Arguments
Applicant’s amendment distinguishes from US2013/0267446A1 (De Wolf) in view of US2015/0126417A1 (Hatchman, and US2014/0284057 A1 (Champagne) in view of Hatchman. The rejection of claims 1-6, 8, 13-19 and 21-23 over De Wolf in view of Hatchman, and the rejection of claims 1, 3-11, 13-19, 21-23  and 39 over Champagne in view of Hatchman have been withdrawn.
Applicant's arguments in light of the amendment have been fully considered but are moot as they do not apply to the current rejections. 

Claim Rejections - 35 USC § 112
Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein the sultaine surfactant and the betaine surfactant are selected from the group consisting of: an amido betaine surfactant; an amido sultaine surfactant; and combinations thereof”, which renders the claim indefinite as a sultaine is a sulfobetaine  which is different from a betaine  and vice versa. 
Claim Rejections - 35 USC § 103
Claims 1-6, 8-11, 13-19, 21-23 and 39 are rejected under35 U.S.C. 103 as being unpatentable over US2015/0322757( Hatchman’757) in view of US Patent 4599182 (Young).
Regarding claims 1-3, 6 and 8,  Hactchman’757 teaches a formulation for oil and gas field applications comprises a  first amphoteric surfactant selected from C8-C22 sultaines such as alkylmidopropyl hyroxysultain;  a second amphoteric surfactant selected from C8-C22 propionates such as  disodium lauraminodipropionate ([0011], [0037], [0063],[0082] and [0106] ), which meets the claimed  beta.-Alanine, N-(2- carboxyethyl)-N-dodecyl-, sodium salt; a solvent including water, methanol, isopropanol  and combinations thereof ([0141]), which meets the claimed solvent; and a corrosion inhibitor ([0140] and [0146]). 
Hatchman’757 does not teaches the instantly claimed thiourea corrosion inhibitor.
Young  teaches that  diethyl thiourea is an effective corrosion inhibitor for downhole use due to its solubility and thermal stability (col. 6, line 30-43).
At the time  the invention was made it would have been obvious for a person of ordinary skill in the art to include the diethyl thiourea  of Young  in the formulation of Hatchman’757 since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use, in the instant case, a corrosion inhibitor for downhole use .   See MPEP 2144.06(II) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc v Ag-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
Regarding claims 4, 5, 13 and 14, Hatchman’757 teaches the alternative sultaine surfactant thus meets the claims.   
Alternatively, Hatchman’757 teaches the second surfactant can include a mixture of betaine and a propionate ([0011] and [0084]), wherein the betaine is cocoamidopropyl betaine ([0095]), which can be present in an amount of 5 to 90 wt.% ([0053]), which meets the claimed amount of claim 13 and encompasses the claimed amount of claim 14.
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the betaine surfactant at the instantly claimed range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claims 9, 10  and 39, Hatchman’757 teaches that the corrosion inhibitor is  present in an amount of from 0.1 to 10 wt.% ([0148]), which abuts the claimed amount . 
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05 Titanium Metals Corp of Am v Banner, 778 F2d 775, 783, 227 USPQ 773, 779 (Fed Cir 1985).
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claim 11, Neither Hachman’757 nor Young teaches the instantly claimed amount range, however, a person of ordinary skill in the art would have been motivated to adjust the amount of  the corrosion inhibitor  in order to obtain a workable product. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.
 	Regarding claims 15  and 16,  Hatchman’757 teaches the second surfactant is present in an amount of from 10 to 90 wt. % ([0053]), or from 20 to 60 wt.% ([0056], which meets the claimed range of claim 15  and encompasses/overlaps with the claimed range of claim 16.
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the second surfactant at the instantly claimed range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
 Regarding claims 17-19,  Hatchman’757 teaches 10% aqueous stock solution of the surfactant ([0165]), thus the water (as a solvent ) is present in an amount of up to 90%, which encompasses the claimed range, and  a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Regarding claims 21-23,   Hatchman’757 teaches the composition comprises polyphosphate and pyrophosphate and can have a pH of 6  ([0143] and [0156]), thus the presence of acid form of polyphosphate or pyrophosphate which  meets the claimed phosphoric acid derivative.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766